Case 2:13-md-02445-MSG Document 585-7 Filed 09/18/19 Page 1 of 1

Yvonne Tso

Yvonne Tso is an expert for Direct Purchaser Plaintiffs in managed care with 30 years of
health care-related experience. This includes working as a pharmacist, working for various
Managed Care Organizations (““MCOs”), health plans and pharmacy benefit managers
(“PBMs”), and consulting for the Centers for Medicare & Medicaid Services (“CMS”) (an
agency of the U.S. Department of Health and Human Services) to administer the Medicare
Advantage and Prescription Drug Program. Ms. Tso will offer the following opinions at trial:

e Reckitt’s Suboxone tablet withdrawal conduct, including Reckitt’s allegedly improper
statements that Suboxone tablets had higher public health risks than Suboxone film,
and Reckitt’s Suboxone tablet pricing tactics: (a) would have been relevant to the
typical, reasonable MCO decision-maker’s decisions regarding Suboxone film and
Suboxone tablet formulary placement; and (b) likely resulted in decisions that gave
Suboxone film favorable formulary placement and blocked or restricted coverage for
Suboxone tablets;

e Formulary changes that MCOs made prior to generic entry because of Reckitt’s
challenged conduct: (a) made Suboxone tablets economically inaccessible to many
patients; and (b) imposed costly administrative burdens on doctors, which had the
purpose and effect of penalizing them for prescribing the “disadvantaged” Suboxone
tablets;

e Absent Reckitt’s challenged conduct, Suboxone film would likely have received
substantially less favorable formulary coverage and MCOs would likely not have
implemented various types of formulary restrictions on Tablet coverage that forced
patients to shift to film prior to generic entry; and

e Reckitt’s conduct prior to generic entry had the effect of entrenching Suboxone film
in the market and impeding the sales of generic tablets after generic tablets entered
the market, because the market conditions created by Reckitt’s conduct made it
difficult (if not virtually impossible) for many MCOs to use normal, ordinary
formulary tactics to shift patients to generic tablets once they entered the market.

Ms. Tso’s report is 80 pages. Reckitt offered no expert in response to Ms. Tso and so Ms. Tso

did not file a rebuttal report.
